Citation Nr: 0711136	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-30 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back injury.

2.  Entitlement to an increased initial disability rating for 
plantar fasciitis, left foot, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased initial disability rating for 
residuals of shell fragment wound, right leg, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an initial compensable rating for 
bicipital tendonitis, left shoulder.

5.  Entitlement to an initial compensable rating for septal 
deviation, status post septorhinoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
2001.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 2001 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  There is no medical evidence of record that the veteran 
has a low back disability that is etiologically related to 
active service.  

2.  The current medical evidence of record reveals that the 
veteran does not have disabling manifestations of plantar 
fasciitis of his left foot.  

3.  The veteran's service-connected residuals of shell 
fragment wound, right leg, produce no more than a moderate 
disability.  

4.  The veteran's service-connected bicipital tendonitis, 
left shoulder, does not cause limitation of motion.  

5.  There is no medical evidence of record to establish that 
the veteran's service-connected septal deviation, status post 
septorhinoplasty, is manifested by 50 percent obstruction of 
the nasal passages on both sides or complete obstruction on 
one side.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back injury 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial evaluation greater than 10 
percent for service-connected plantar fasciitis, left foot, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5021 (2006).  

3.  The criteria for an initial evaluation greater than 10 
percent for service-connected residuals of shell fragment 
wound, right leg, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5314 (2006).  

4.  The criteria for an initial compensable rating for 
service-connected bicipital tendonitis, left shoulder, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (2006).  

5.  The criteria for an initial compensable rating for 
service-connected septal deviation, status post 
septorhinoplasty, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for a low back injury

Service connection is established for disability resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty during periods of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

The veteran contends that he suffers from a low back injury 
as a result of active service.  He asserts that he served the 
majority of his time on airborne status, and participated in 
over 150 airborne operations.  The veteran reports that he 
received in-service treatment for his back in the form of 
injections and chiropractic manipulations, but indicated that 
he still suffers daily from recurrent back pain, loss of 
range of motion, spasms, weakness and stiffness.  See notice 
of disagreement (NOD) received August 2002.  

The veteran's service medical records reveal that he saw a 
chiropractor with complaints of mid to lower back pain after 
lifting a gallon bucket of water while at Fort Benning.  The 
veteran's back was tender to palpation over the thoracolumbar 
region with paravertebral muscle spasm, but became much 
improved with each visit.  See records dated between August 
16 and August 26, 1999.  The veteran did not seek more 
treatment involving his back beyond that given by the 
chiropractor.  During both a periodic examination and an 
examination prior to his retirement from service, the veteran 
indicated that he was suffering from recurrent back pain or 
any back injury, but clinical evaluation of his spine was 
normal on both occasions.  See April 2000 and March 2001 
reports of medical history and examination.  

The veteran underwent a VA compensation and pension (C&P) 
examination in April 2001 while he was still on active duty.  
He reported injuring his back while lifting gallon buckets of 
water during an obstacle training course.  The veteran 
indicated that since this injury, he had experienced some 
pain, weakness and stiffness, especially on attempting any 
movements that involved stretching of the back or lifting.  
Physical examination of the lumbar spine showed no tenderness 
over the lumbar vertebra or the sacroiliac (SI) joint, no 
muscle spasm on palpation, and normal range of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, PLATE V (2006).  X-rays 
of the lumbar spine series showed five lumbar vertebra, 
normal SI joint, good preservation of the disc joint space, 
and no evidence of spondylolysis or spondylolisthesis.  The 
veteran was diagnosed with low back injury, status post 
lumbar spasm with residuals of stiffness.  

The evidence of record does not support the claim for 
entitlement to service connection for a low back injury.  The 
application of 38 C.F.R. § 3.303 has an explicit condition 
that the veteran must have a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  During 
the April 2001 VA examination, the examiner diagnosed the 
veteran with low back injury as a result of his in-service 
injury, but only indicated that the veteran was suffering 
from residual stiffness rather than a diagnosed condition.  
Moreover, there has been no evidence submitted since the 
April 2001 VA examination to indicate that the veteran has 
received treatment or a diagnosis involving his low back.  In 
the absence of evidence that the veteran has a low back 
disability, service connection is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

II.	Increased rating claims

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Consideration must also be given to whether a "staged" 
rating - that is, ratings at different levels for periods of 
time - is appropriate, as this appeal involves the initial 
ratings assigned for service-connected plantar fasciitis, 
left foot; residuals of shell fragment wound, right leg; 
bicipital tendonitis, left shoulder; and septal deviation, 
status post septorhinoplasty.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The record, however, does not support 
the assignment of different percentage ratings during the 
period in question for any of these disabilities.  

In a September 2001 rating decision, service connection for 
plantar fasciitis, left foot, was granted by analogy pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5021.  Evaluation of a 
service-connected disability in accordance with schedular 
criteria that closely pertain to an analogous disease in 
terms of functions affected, anatomical localization, and 
symptomatology, is permitted.  38 C.F.R. § 4.20 (2006).  
Service connection was also granted for residuals of shell 
fragment wound, right leg, pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5314; bicipital tendonitis, left shoulder, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024; and 
septal deviation, status post septorhinoplasty, pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6502.  Each disability was 
assigned a noncompensable evaluation effective September 1, 
2001.  See September 2001 rating decision.  

The veteran filed a NOD following the issuance of the 
September 2001 rating decision, and the RO subsequently 
granted increases of 10 percent for service-connected plantar 
fasciitis, left foot, and residuals of shell fragment wound, 
right leg, both effective September 1, 2001.  See June 2004 
rating decision.  Despite these increases, the veteran's 
appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a NOD as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

A.	Increased rating for plantar fasciitis, left foot, 
and bicipital tendinitis, left shoulder

38 C.F.R. § 4.71a provides the schedule for rating the 
musculoskeletal system, under which these service-connected 
disabilities have been evaluated.  More specifically, 
service-connected plantar fasciitis, left foot has been 
evaluated by analogy using Diagnostic Code 5021 (myositis), 
and bicipital tendinitis, left shoulder, has been evaluated 
using Diagnostic Code 5024 (tenosynovitis).  Diseases under 
diagnostic codes 5013 through 5024 are to be rated as 
degenerative arthritis based upon the limitation of motion of 
the affected parts.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  Limitation of motion must be objectively confirmed 
by findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion is 
noncompensable, a rating of 10 percent will be applied.  Id.  
The criteria for rating limitation of motion of the arm are 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The rating 
criteria involving the foot are found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 through 5284 - none, however, provide 
criteria for limitation of motion of the foot.

The veteran's service-connected plantar fasciitis, left foot, 
is currently evaluated as 10 percent disabling pursuant to 
the diagnostic code for myositis.  Myositis is defined as "a 
muscular discomfort or pain from infection or an unknown 
cause," and may also be defined as "inflammation of a 
muscle."  See Godfrey v. Brown, 7 Vet. App. 398, 401 (1995); 
Carroll v. Brown, 8 Vet. App. 128, 129 (1995).  The RO 
assigned a 10 percent rating because x-rays taken during the 
April 2001 VA examination showed the beginnings of a bone 
spur from the calcaneus at the site of insertion of the 
plantar facia.  See June 2004 rating decision.  The veteran 
contends, however, that he is entitled to a higher rating 
because he suffers pain, weakness, inflammation, instability 
and lack of endurance.  See August 2002 NOD.

The veteran underwent a VA C&P feet examination in June 2005.  
Physical examination of his left foot revealed no swelling, 
but the veteran did have a moderate amount of tenderness 
under the sole and heel and he appeared to be guarding the 
foot.  The examiner also noted a moderate amount of 
tenderness over the great toe and a hallux valgus angulation 
deformity, but no hammertoes, high arches, clawfoot or other 
deformities, and no abnormal weightbearing or malalignment of 
the Achilles was noted.  Diagnostic testing revealed mild 
overlapping of the fourth and fifth toes, accessory sesamoid 
bones at the heads of the second and fifth metatarsals, 
moderate size talar tuberosities, small calcaneus 
tuberosities, and mild deviation of the first to fourth 
metatarsals, but no calcaneal spurs.  The veteran was 
diagnosed with moderate hallux valgus deformity, small 
calcaneus tuberosities, and moderate size talar tuberosities.  

Based on the findings of the June 2005 VA examination, the 
Board finds that a rating in excess of 10 percent is not 
warranted for service-connected plantar fasciitis, left foot.  
Service connection was granted after review of the veteran's 
service medical records, which reveal that he had plantar 
fasciitis of his left foot for several months, and the April 
2001 VA examination report, which contained a diagnosis of 
plantar fasciitis.  See March 2000 and July 2000 podiatry 
consults; May 2000 health record; April 2001 VA examination 
report.  The recent medical evidence, however, fails to 
establish that the veteran has current plantar fasciitis of 
his left foot.  In addition, the June 2005 examination 
revealed no calcaneal spurs, which had begun to form at the 
time of the April 2001 VA examination and which formed the 
basis for the increased rating granted in June 2004.  In the 
absence of a current diagnosis or evidence of disability 
resulting from plantar fasciitis involving the veteran's left 
foot, the claim for increased rating must be denied.  

The veteran's service-connected bicipital tendinitis, left 
shoulder, is currently evaluated as noncompensable pursuant 
to Diagnostic Code 5024.  The noncompensable evaluation was 
assigned because there was no objective evidence of painful 
or limited motion.  See September 2001 rating decision.  The 
veteran contends that he is entitled to a higher rating 
because he suffers pain, weakness, stiffness and frequent 
episodes of dislocation if his shoulder is not guarded.  See 
August 2002 NOD.  

During the April 2001 VA examination, the veteran reported 
frequent pain, weakness, stiffness, instability, and 
diminished strength in his shoulder.  Physical examination of 
the veteran's left shoulder revealed no evidence of deformity 
and no evidence of increased heat, warmth, swelling, 
effusion, drainage or abnormal movement.  There was no 
tenderness over the acromioclavicular (AC) joint or wasting 
of the deltoid muscle, but there was some tenderness over the 
long head of the biceps tendon.  Range of motion was normal 
for flexion, abduction and external rotation, but a slight 
decrease in range for internal rotation was demonstrated.  
See 38 C.F.R. § 4.71a, PLATE I (2006).  X-rays of the 
shoulder showed no deformity or abnormality in the AC joint 
and no evidence of subluxation or dislocation.  The veteran 
was diagnosed with bicipital tendonitis, and the examiner 
noted that the residuals of the shoulder injury have 
decreased his ability to do any significant weightbearing on 
his left arm.  

The evidence of record does not support the assignment of a 
compensable rating for service-connected bicipital 
tendonitis, left shoulder.  The veteran's left arm is his 
minor arm.  See April 2001 examination report.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, ratings of 20 
percent are assigned for limitation of motion of the minor 
arm at shoulder level as well as midway between side and 
shoulder level; a maximum rating of 30 percent is assigned 
for limitation of motion of the minor arm to 25 degrees from 
the side.  Based on the findings during the April 2001 
examination, the veteran does not exhibit the requisite 
limitation of motion in his minor arm to support a 
compensable rating, and he has not reported receiving any 
post-service treatment for his left shoulder.  Based on the 
foregoing, a compensable rating for service-connected 
bicipital tendonitis, left shoulder, pursuant to Diagnostic 
Codes 5024 and 5201 must be denied.  

	B.	Increased rating for residuals of shell fragment 
wound, right leg

The veteran's service-connected residuals of shell fragment 
wound, right leg, are currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5314, which 
provides the criteria for rating injuries to Muscle Group 
XIV, specifically the thigh muscles.  These muscles affect 
extension of the knee; simultaneous flexion of hip and 
flexion of knee; tension of fascia lata and iliotibial 
(Maissiat's) band acting with Muscle Group XVII (see 
Diagnostic Code 5317) in postural support of body; and acting 
with hamstrings in synchronizing hip and knee.  The muscles 
in Group XIV include the sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and tensor 
vaginae femoris.  Ratings in excess of 10 percent are 
provided for moderately severe (30 percent) and severe (40 
percent) muscle injuries.  The veteran contends that he is 
entitled to a higher rating because he suffers constant pain, 
discomfort and fatigue.  See August 2002 NOD.  

Under 38 C.F.R. § 4.56(d), ratings for muscle injuries are 
classified as slight, moderate, moderately severe, or severe, 
depending on the type of injury sustained, the history and 
complaints, and objective clinical findings.  For the 
purposes of evaluating muscle injury, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2006).  The term "moderately severe" disability 
includes through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  See 38 C.F.R. 
§ 4.56(d)(3) (2006).  The term "severe" disability includes 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  See 
38 C.F.R. § 4.56(d)(4) (2006).  

During the April 2001 VA examination, physical examination 
revealed a scar on the veteran's right thigh in the region of 
the vastus medialis oblique (VMO) with an exit wound superior 
medial to the right knee, which was pale, depressed, 
nontender, and did not adhere to the underlying tissue.  
There was no evidence of underlying tissue loss, 
disfigurement, keloid formation or limitation of function, 
and the entrance wound was not discernible.  Physical 
examination of the veteran's right knee joint was within 
normal limits without evidence of increased warmth, redness, 
swelling, effusion, drainage or abnormal movement.  The 
examiner noted that most of the veteran's discomfort was in 
the region of the VMO rather than the knee joint.  There was 
no tenderness over the plica, negative patella apprehension, 
no discomfort on palpation of the pes anserine bursa or joint 
lines, and no tenderness on palpation of the patella tendon.  
McMurray's, anterior/posterior drawer, and varus/valgus 
testing were all negative and the veteran had full flexion 
and extension of his right knee.  See 38 C.F.R. § 4.71a, 
PLATE II (2006).  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for the veteran's service-
connected residuals of shell fragment wound, right leg, as 
there is no evidence of intermuscular scarring and 
debridement, prolonged infection, or sloughing of soft parts.  
In the absence of such evidence, an increased rating is not 
warranted pursuant to Diagnostic Code 5314.  

	C.	Increased rating for septal deviation, status post 
septorhinoplasty

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502, a maximum 
rating of 10 percent is assigned for traumatic nasal septum 
deviation with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  The 
veteran's service-connected septal deviation, status post 
septorhinoplasty, is currently evaluated as noncompensable 
under this diagnostic code.  He contends, however, that he is 
entitled a compensable rating because he suffers severe 
obstruction of both nasal passages and constant sinusitis 
with pain and tenderness in the sinus area with frequent 
prostrating headaches.  See August 2002 NOD.  The Board notes 
that while a separate claim for migraine headaches was 
denied, service connection for sinusitis was granted.  See 
June 2004 and July 2005 rating decisions.  

During the April 2001 VA examination, physical examination 
revealed a deviation of the nose with the tip curved to the 
left, some discomfort at the cartilage bone junction, and 
swelling of the inferior turbinates, more marked on left than 
on right.  X-rays of the sinuses showed some deviation of the 
nasal septum along its middle portion with convexity to the 
right, which was minimal and represented postoperative 
correction.  The veteran was diagnosed in pertinent part with 
septal deviation, status post septorhinoplasty.  As the 
evidence of record does not indicate that the veteran has a 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction of one nasal passage, an increased 
rating is not warranted pursuant to Diagnostic Code 6502.  

	D.	DeLuca

Consideration has also been given to whether the veteran's 
service connected plantar fasciitis, left foot; residuals of 
shell fragment wound, right leg; and bicipital tendonitis, 
left shoulder; cause any functional impairment.  The Board 
has also considered the effects of any pain on functional 
abilities.  During the April 2001 VA examination, the 
examiner indicated that the veteran did not have any 
limitation of function with standing or walking, and reported 
that there was no DeLuca issue for the left shoulder or right 
knee/leg.  Furthermore, there was no indication of pain upon 
range of motion testing and the examiner indicated that the 
veteran's range of motion had not been greatly affected and 
his activities of daily living had not been curtailed.  Based 
on these findings, a higher rating on the basis of limitation 
of function due to pain is not warranted for any of these 
disabilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised of the 
necessary evidence to substantiate a claim for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  See April 2001 letter.  The June 2004 statement of 
the case (SOC) informed him of the need to send any evidence 
in his possession that pertains to the claims.  Although it 
was not until after the rating decision that is the subject 
of this appeal that the veteran was provided notice regarding 
his claims for increased ratings, the increased rating claims 
stem from a NOD, which is subject to section 7105 procedures.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  The Board is 
bound to follow this precedent opinion.  38 U.S.C.A. § 
7104(c) (West 2002).  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. At 187.  The veteran was 
also provided notice of the appropriate disability rating and 
effective date of any grant of service connection in a May 
2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  


VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service medical records were obtained 
and he was given appropriate VA examinations in connection 
with his claims.  The veteran's representative contends that 
the June 2005 VA C&P examination was inadequate because the 
examiner did not have the claims folder available.  The Board 
disagrees.  The veteran has not been prejudiced by this 
omission because there is no evidence that he has disabling 
manifestations of left foot plantar fasciitis.  As the 
absence of this condition was noted in the June 2005 
examination, and this is the only disability relevant to that 
examination, another examination is not warranted solely on 
this basis.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for a low back injury is denied.  

A rating in excess of 10 percent for plantar fasciitis, left 
foot, is denied.  

A rating in excess of 10 percent for residuals of shell 
fragment wound, right leg, is denied.  

A compensable rating for bicipital tendonitis, left shoulder, 
is denied.

A compensable rating for septal deviation, status post 
septorhinoplasty, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


